Case 13-41160        Doc 114      Filed 02/11/19 Entered 02/11/19 16:41:20              Desc       Page
                                               1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 41160
         Sherri Watson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/21/2013, and was converted to chapter 13 on 01/08/2014.

         2) The plan was confirmed on 06/19/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/08/2017, 11/21/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/03/2015.

         5) The case was Completed on 10/26/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $135,992.28.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-41160             Doc 114         Filed 02/11/19 Entered 02/11/19 16:41:20                      Desc       Page
                                                       2 of 4



Receipts:

          Total paid by or on behalf of the debtor                    $37,002.76
          Less amount refunded to debtor                                   $0.00

NET RECEIPTS:                                                                                            $37,002.76


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                         $2,806.00
    Court Costs                                                                       $0.00
    Trustee Expenses & Compensation                                               $1,494.97
    Other                                                                             $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,300.97

Attorney fees paid and disclosed by debtor:                             $0.00


Scheduled Creditors:
Creditor                                               Claim         Claim            Claim        Principal      Int.
Name                                        Class    Scheduled      Asserted         Allowed         Paid         Paid
Becket & Lee                             Unsecured           0.00        133.72           133.72          26.39       0.00
BMO Harris Bank                          Unsecured           0.00           NA               NA            0.00       0.00
BMO Harris Bank                          Unsecured           0.00           NA               NA            0.00       0.00
BMO Harris Bank                          Unsecured           0.00           NA               NA            0.00       0.00
BMO Harris Bank                          Unsecured           0.00           NA               NA            0.00       0.00
BMO Harris Bank                          Unsecured           0.00           NA               NA            0.00       0.00
BMO Harris Bank                          Unsecured           0.00           NA               NA            0.00       0.00
BMO Harris Bank                          Unsecured           0.00           NA               NA            0.00       0.00
CitiFinancial                            Unsecured           0.00           NA               NA            0.00       0.00
CitiFinancial                            Unsecured           0.00           NA               NA            0.00       0.00
Comenity Bank/Lnbryant                   Unsecured          74.00           NA               NA            0.00       0.00
Comenity Bank/Lnbryant                   Unsecured           0.00           NA               NA            0.00       0.00
Escallate LLC                            Unsecured         356.00           NA               NA            0.00       0.00
Gecrb/Jcp                                Unsecured           0.00           NA               NA            0.00       0.00
Gecrb/Mohawk Color Ctr                   Unsecured           0.00           NA               NA            0.00       0.00
Homeq Servicing                          Unsecured           0.00           NA               NA            0.00       0.00
Hsbc Bank                                Unsecured           0.00           NA               NA            0.00       0.00
Illinois Student Assistance Commission   Unsecured     48,213.00     48,261.46        48,261.46       9,523.17        0.00
Kohls/Capone                             Unsecured         260.00           NA               NA            0.00       0.00
Lane Bryant Retail/Soa                   Unsecured           0.00           NA               NA            0.00       0.00
Midland Funding                          Unsecured      1,930.00            NA               NA            0.00       0.00
Midland Funding                          Unsecured         531.00           NA               NA            0.00       0.00
Midland Funding                          Unsecured         222.00           NA               NA            0.00       0.00
Midland Funding LLC                      Unsecured      3,000.00            NA               NA            0.00       0.00
Monterey Financial Services              Unsecured           0.00           NA               NA            0.00       0.00
Ocwen Loan Servicing LLC                 Unsecured           0.00           NA               NA            0.00       0.00
Ocwen Loan Servicing LLC                 Unsecured           0.00           NA               NA            0.00       0.00
Portfolio Recovery Associates            Unsecured           0.00        381.94           381.94          75.37       0.00
Portfolio Recovery Associates            Unsecured            NA       1,193.47         1,193.47        235.50        0.00
Resurgent Capital Services               Unsecured         416.00        449.67           449.67          88.73       0.00
Robert Morris College                    Unsecured           0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-41160                Doc 114    Filed 02/11/19 Entered 02/11/19 16:41:20                   Desc         Page
                                                     3 of 4



Scheduled Creditors:
Creditor                                             Claim         Claim         Claim        Principal        Int.
Name                                       Class   Scheduled      Asserted      Allowed         Paid           Paid
Sears/Cbna                             Unsecured           0.00           NA           NA             0.00         0.00
Sears/Citibank SD                      Unsecured           0.00           NA           NA             0.00         0.00
Select Portfolio Servicing             Unsecured           0.00           NA           NA             0.00         0.00
Select Portfolio Servicing             Unsecured           0.00           NA           NA             0.00         0.00
Select Portfolio Servicing             Unsecured           0.00           NA           NA             0.00         0.00
Statebridge Company                    Unsecured           0.00           NA           NA             0.00         0.00
Sugar Loaf VII LLC                     Secured      105,731.00    150,090.06     15,000.00      15,000.00       500.04
Sugar Loaf VII LLC                     Unsecured            NA           0.00   135,090.06       7,252.59          0.00
Tnb - Target                           Unsecured           0.00           NA           NA             0.00         0.00
Torres Credit Srv                      Unsecured          49.00           NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                                    Claim           Principal                Interest
                                                                  Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                             $0.00              $0.00                    $0.00
      Mortgage Arrearage                                           $0.00              $0.00                    $0.00
      Debt Secured by Vehicle                                      $0.00              $0.00                    $0.00
      All Other Secured                                       $15,000.00         $15,000.00                  $500.04
TOTAL SECURED:                                                $15,000.00         $15,000.00                  $500.04

Priority Unsecured Payments:
       Domestic Support Arrearage                                   $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                     $0.00                 $0.00                $0.00
       All Other Priority                                           $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                                     $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                                  $185,510.32         $17,201.75                    $0.00


Disbursements:

           Expenses of Administration                               $4,300.97
           Disbursements to Creditors                              $32,701.79

TOTAL DISBURSEMENTS :                                                                               $37,002.76




UST Form 101-13-FR-S (9/1/2009)
Case 13-41160        Doc 114       Filed 02/11/19 Entered 02/11/19 16:41:20                Desc      Page
                                                4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
